Case 6:10-cv-00473-RWS Document 713 Filed 04/17/20 Page 1 of 1 PageID #: 26929



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 ERICSSON INC., et al.,                            §
                                                   §
                                                   §   CIVIL ACTION NO. 6:10-CV-00473-RWS
                 Plaintiffs,                       §
                                                   §
 v.                                                §
                                                   §
 D-LINK SYSTEMS, INC., et al.,                     §
                                                   §
                 Defendants.                       §

                                             ORDER

         Before the Court is Defendants’ Motion to Administratively Re-open the Case (Docket No.
     .
 712). Plaintiffs oppose the motion. See Docket No. 712 at 7 (Certificate of Conference). Plaintiffs

 are therefore

         ORDERED to file their response to Defendants’ motion on or before April 23, 2020, and

 indicate why, notwithstanding the Court’s order that “no other party can oppose [re-opening the

 case] for any reason,” Docket No. 711 at 1, Plaintiffs oppose the Court administratively re-opening

 this case.

         No reply shall be permitted.

        So ORDERED and SIGNED this 17th day of April, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
